SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

74
KA 13-00993
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JAMES K. WELSHER, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (ROBERT TUCKER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered September 12, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the third degree
(two counts) and petit larceny (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court